Citation Nr: 9907431	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 
1994, for the grant of service connection for squamous cell 
carcinoma, left false vocal cord, secondary to Agent Orange 
exposure.

2.  Entitlement to an effective date earlier than October 17, 
1995, for the grant of secondary service connection for an 
adjustment reaction with mild depression; dysesthesias of the 
spine/Lhermitte's syndrome; and, hypothyroidism, iatrogenic, 
also claimed as body weakness.

3.  Entitlement to an increased evaluation for squamous cell 
carcinoma, left false vocal cord, secondary to Agent Orange 
exposure, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for hypertension and a 
lung disability, claimed as secondary to squamous cell 
carcinoma of the vocal cord.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from June 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant filed his original claim seeking 
entitlement to service connection for throat cancer as a 
result of exposure to Agent Orange in May 1993.  Adjudication 
of this claim was held in abeyance pending publication of 
revised regulations dealing with Agent Orange presumptive 
diseases.

2.  By rating decision in June 1996, the RO awarded service 
connection for the appellant's throat cancer effective from 
June 9, 1994, the date of publication of final rules 
providing for presumptive service connection for respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) 
associated with herbicide exposure.

3.  The appellant qualifies as a member of the class in 
Nehmer, et al. v. United States Veterans Administration, et 
al., 712 F. Supp. 1404 (N.D. Cal. 1989), having filed a claim 
in May 1993 after the date of the court's decision in Nehmer 
and before issuance of new regulations in June 1994.

4.  The evidence of record fails to establish that the 
appellant filed a claim with VA seeking service-connected 
compensation benefits for an adjustment reaction with mild 
depression; dysesthesias of the spine/Lhermitte's syndrome; 
and, hypothyroidism, iatrogenic, also claimed as body 
weakness, any earlier than October 17, 1995.

5.  The appellant's throat cancer has been in remission since 
July 1993 following a course of radiation treatment.  
Residuals of this disability are presently manifested by 
dysphagia and a dry cough for which the appellant uses a 
saline spray for relief.

6.  The appellant has not required frequent hospitalizations 
for his throat cancer disability and, it is not shown that 
the disability causes marked interference with employment, 
such as to render application of the regular schedular 
criteria inadequate to rate this disability.

7.  The claims of entitlement to secondary service connection 
for hypertension and a lung condition presently diagnosed as 
chronic obstructive pulmonary disease (COPD) are not 
supported by competent evidence demonstrating that they are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The effective date for the grant of service connection 
for the appellant's squamous cell carcinoma of the left false 
vocal cord is May 12, 1993, the date his original claim for 
this disease was received by VA.  Nehmer, et al. v. United 
States Veterans Administration, et al., C.A. No. C-86-6160 
(TEH) (N.D. Cal. May 20, 1991) (final stipulation and order); 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(c) 
(1998).

2.  There is no legal basis to assign an effective date for 
the award of secondary service connection for an adjustment 
reaction with mild depression; dysesthesias of the 
spine/Lhermitte's syndrome; and, hypothyroidism, iatrogenic, 
also claimed as body weakness, prior to October 17, 1995, the 
date of receipt by VA of the appellant's claim for these 
disabilities.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).

3.  Residuals of the appellant's throat cancer disability are 
no more than 30 percent disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 6819-6516 (1998).

4.  Application of the extraschedular provisions for the 
appellant's throat cancer disability is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1998).

5.  The claims of entitlement to secondary service connection 
for hypertension and a lung condition diagnosed as COPD are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claims

Award of Service Connection for Squamous Cell Carcinoma, Left 
False Vocal Cord

The medical evidence of record establishes that the appellant 
was diagnosed with squamous cell carcinoma of the left false 
vocal cord (hereinafter "throat cancer") in May 1993.  He 
underwent radiation treatment for this condition through July 
15, 1993.  Thereafter, the medical evidence shows no 
recurrence of this cancer.  These facts are not in dispute. 
The appellant filed his original claim seeking entitlement to 
service connection for the aforementioned cancer condition on 
May 12, 1993, alleging that it was caused by exposure to 
Agent Orange during his Vietnam-era service.  Adjudication of 
the claim was held in abeyance by rating decision in November 
1993 pending publication of regulations under the Agent 
Orange Act of 1991, Public Law 102-4.  Thereafter, in April 
1996, the RO issued a rating decision granting entitlement to 
service connection for squamous cell carcinoma of the left 
false vocal cord.  The RO based the decision on a finding 
that the appellant incurred this condition as a result of in-
service exposure to herbicide agents while in Vietnam, which 
therefore established service connection under Public Law 
102-4.  A 100 percent rating was assigned under Diagnostic 
Code 6819-6516, effective from June 9, 1994, the date final 
rules providing for presumptive service connection for 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) associated with herbicide exposure were promulgated 
on June 9, 1994.  59 Fed. Reg. 29723-24 (1994) (codified at 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1998)).  A 30 percent 
rating was assigned from August 1, 1995, pursuant to the 
criteria under Diagnostic Code 6819 in effect at that time 
(total rating continued for two years following cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure; if no recurrence thereafter, the 
rating will be made on residuals).  See 38 C.F.R. § 4.97 
(1996).

The appellant contends that an effective date earlier than 
June 9, 1994, should be assigned for the grant of service 
connection for his throat cancer.  It is essentially asserted 
that the award should be effective from the date he 
originally applied for these benefits in May 1993 since the 
medical evidence established a diagnosis of his throat cancer 
at that time.  See Substantive Appeal, VA Form 9, dated April 
15,1997.  The Board agrees.  For the reasons discussed below, 
the effective date for the award of service connection for 
the appellant's throat cancer should be May 12, 1993, the day 
he filed his original claim seeking entitlement to service 
connection for this condition.

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable regulation provides that for claims granted on 
the basis of presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309, the effective date shall be the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii) (1998).  Under these 
general rules, the claim for benefits having been filed more 
than a year after the appellant's discharge from the service, 
the effective date would be the date of the claim, May 12, 
1993.

However, as relied upon by the RO to assign an effective date 
of June 9, 1994, the applicable law stipulates that where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue, and in no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 1991).  Section 5110(g)'s 
implementing regulation, 38 C.F.R. § 3.114(a), provides that 
the effective date of such award or increase shall not be 
earlier than the effective date of the act or administrative 
issue.  Further, section 3.114 of the regulations states that 
in order to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this regulation are applicable to original and reopened 
claims as well as claims for increase.

As mentioned above, final rules providing for presumptive 
service connection of respiratory cancers as associated with 
exposure to herbicide agents used during Vietnam were 
promulgated on June 9, 1994.  59 Fed. Reg. 29723-24 (1994).  
Pursuant to those rules, the RO established service 
connection for the appellant's throat cancer and awarded 
compensation benefits effective from June 9, 1994, the date 
the aforementioned final rules were published in the Federal 
Register.  Until this regulation was finalized, there was no 
legal basis for granting service-connected compensation 
benefits for this disease based on service in Vietnam and 
presumptive Agent Orange exposure.  Where there is a 
liberalizing VA issue, as is clearly the case in this 
situation (service connection for throat cancer based on 
presumed exposure to Agent Orange was not available until the 
revised regulations were published), the criteria stated 
above govern whether a retroactive effective date may be 
assigned.  Pursuant to these criteria, while VA may assign an 
effective date one year prior to the filing of the claim in 
some circumstances, the effective date of the statute or 
administrative issue on which entitlement to benefits is 
based determines the outer limit of the period for which an 
award of retroactive benefits may be made.  See VAOPGCPREC 5-
94, 59 Fed. Reg. 27803 (1994); see also 38 C.F.R. § 3.114(a).

Thus, these provisions are only factually applicable in cases 
where an eligible claimant filed a claim at some point in 
time after passage of the liberalizing law and where 
entitlement can be shown from the effective date of the 
change or liberalization forward in time to the date of the 
claim.  In such cases, the claimant would be entitled to a 
maximum one-year retroactive effective date measured from the 
date of receipt of the claim.  The intent of this retroactive 
provision was to compensate claimants who might have been 
unaware or less diligent in filing a claim for benefits that 
they were otherwise entitled to by enactment of liberalizing 
legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 
1997) (agreeing with the Secretary, the Federal Circuit 
stated that the legislative history surrounding the enactment 
of section 5110(g) was to allow the VA to identify potential 
beneficiaries and apply the provisions of liberalized laws 
without necessity of a potential beneficiary filing post-
enactment claims).

As to the facts in this case, however, the matter of the 
effective date of service connection for the appellant's 
throat cancer is not governed by the above-cited statute, 
38 U.S.C.A. § 5110(g) (West 1991), and regulation, 38 C.F.R. 
§ 3.114 (1998), pertaining to awards of compensation pursuant 
to liberalizing Acts or VA administrative issues.  Rather, 
the effective date is governed by Nehmer, et al. v. United 
States Veterans Administration, et al., C.A. No. C-86-6160 
(TEH) (N.D. Cal. May 20, 1991) (final stipulation and order).

In February 1987, a group of Vietnam veterans and survivors 
of veterans filed suit in U.S. District Court alleging that 
the regulations promulgated by VA to implement the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act 
[hereinafter Dioxin Act] were invalid.  Nehmer, et al. v. 
United States Veterans Administration, et al., 712 F. Supp. 
1404 (N.D. Cal. 1989).  The district court certified a class 
of plaintiffs:  "The class consists of all current or former 
service members (or their survivors) who are eligible to 
apply for benefits based on dioxin exposure or who have 
already applied and been denied claims for benefits based on 
dioxin exposure."  Nehmer, et al., 712 F. Supp. at 1409.  
The appellant qualifies as a member of the class, having 
filed a claim in May 1993 after the date of the court's 
decision in Nehmer and before issuance of the new regulations 
in June 1994.

The District Court voided "all benefit decisions made under 
the [sic] 38 C.F.R. § 311[sic](d)."  Id.  VA promulgated 
that regulation, actually 38 C.F.R. § 3.311a(d), on August 
26, 1985.  50 Fed. Reg. 34458 (1985).

In May 1991, plaintiffs in Nehmer, et al., and VA entered 
into a stipulation providing rules governing the effective 
dates of entitlement to service connection for certain groups 
of VA claimants.  Nehmer, et al. v. United States Veterans 
Administration, et al., C.A. No. C-86-6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order) [hereinafter 
Nehmer Stipulation]:

As soon as a final rule is issued service 
connecting, based on dioxin exposure, 
. . . any other diseases which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, 
38 U.S.C. § 316(b) [now 38 U.S.C.A. 
§ 1116(b)], the VA shall promptly 
thereafter . . . adjudicate all similar 
claims filed subsequent to the Court's 
May 3, 1989 Order . . . .  For any claim 
for any such disease which was not filed 
until after May 3, 1989, the effective 
date for beginning disability 
compensation or DIC will be the date the 
claim was filed or the date the claimant 
became disabled or death occurred, 
whichever is later.

Nehmer Stipulation at 3, 5 (bracketed material supplied).  

The appellant's claim for service connection for throat 
cancer due to exposure to Agent Orange was filed in May 1993 
and thus, it was filed after the May 3, 1989 Order in Nehmer.  
His claim was subsequently granted under regulations adopted 
pursuant to the Agent Orange Act of 1991.  In short, the 
Nehmer Stipulation governs the effective date of the award of 
service connection for the appellant's throat cancer.  As 
such, application of the Nehmer Stipulation to this case 
yields the same result as applying the general rule regarding 
effective dates of awards of service connection pursuant to 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(c), i.e., the 
effective date of the award of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Therefore, the proper effective 
date is May 12, 1993, the date of receipt of his claim.

38 C.F.R. § 3.155 (1998) is not for application in this case 
because other than the appellant's original claim filed in 
May 1993, there is no evidence that any prior communication 
or action from either the appellant, his representative or a 
Member of Congress or some other person acting as his friend 
reflects an intent to file for service connection for throat 
cancer due to exposure to Agent Orange.  Similarly, an 
earlier effective date pursuant to the provisions under 
38 C.F.R. § 3.157 (1998) for "informal claims" is not for 
application here because those provisions apply only for 
establishing effective dates based on claims seeking 
entitlement to increased compensation or to reopen following 
a prior denial of the benefits sought.  In this case, the 
effective date issue on appeal concerns only the proper date 
of the award of service connection for the appellant's throat 
cancer.

Accordingly, the Board concludes that the effective date for 
the grant of service connection for the appellant's throat 
cancer is May 12, 1993, the date of receipt of his original 
claim for this disability.


Award of Secondary Service Connection for Adjustment Reaction 
with Mild Depression; Dysesthesias of the Spine/Lhermitte's 
syndrome; and, Hypothyroidism, Iatrogenic, also claimed as 
Body Weakness

The RO issued a rating decision in February 1997 awarding 
service connection on a secondary basis for an adjustment 
reaction with mild depression; dysesthesias of the 
spine/Lhermitte's syndrome; and, hypothyroidism, iatrogenic, 
also claimed as body weakness, and assigned disability 
ratings for each effective from October 17, 1995, the date of 
receipt of the appellant's claim for these disabilities.  See 
Statement in Support of Claim, VA Form 21-4138, dated October 
11, 1995.  In connection with this claim, he was medically 
evaluated on VA examinations conducted in June and October 
1996.  The medical findings reported in connection with these 
examinations established that all of the aforementioned 
disabilities were the result of, or residual to, the 
radiation treatment he received in June-July 1993 for his 
throat cancer.  On appeal, the appellant contends that an 
earlier effective date for the grant of secondary service 
connection for these disabilities should be awarded because 
he was suffering from these disabilities prior to October 17, 
1995.

As noted above, applicable law and VA regulations provide 
that the effective date of an award of service connection 
shall be the day following the date of discharge or release 
from active service if the application for VA disability 
compensation benefits is received within one year of such 
date; otherwise, the effective date of the award shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (1998).

With the above-cited facts for consideration, there is no 
evidence that the appellant actually filed a claim seeking 
entitlement to service connection for the secondary 
disabilities at issue herein any earlier than October 17, 
1995.  It is noted that private medical reports showing 
follow-up treatment for the appellant's chemotherapy 
indicated a diagnosis of Lhermitte's syndrome in September 
1993, although it was noted in the reports that by the time 
his follow-up treatment ended in June 1994, no active disease 
processes were found present, including any problems with his 
spine.  Nevertheless, because an informal claim under 38 
C.F.R. § 3.155(a) requires an "intent to apply for one or 
more benefits under the laws administered by the [VA]," the 
Board concludes that the sole fact that a clinical finding 
was reported during the course of an outpatient follow-up 
examination does not, without further indicia, constitute an 
"intent" to file a claim seeking entitlement to service 
connection with VA.  Moreover, an informal claim under 38 
C.F.R. § 3.157 is not for application to the facts in this 
case because the provisions thereunder apply only for 
establishing effective dates based on claims seeking 
entitlement to increased compensation or to reopen following 
a prior denial of the benefits sought.  In this case, the 
issue on appeal concerns the proper effective date for 
establishing entitlement to service connection.  Thus, an 
effective date earlier than the date of claim, October 17, 
1995, is not warranted since the law and regulations require 
application of the later date as between the date of receipt 
of claim and the date entitlement is first shown.

Accordingly, the Board concludes that the effective date for 
the grant of service connection on a secondary basis for an 
adjustment reaction with mild depression; dysesthesias of the 
spine/Lhermitte's syndrome; and, hypothyroidism, iatrogenic, 
also claimed as body weakness, is October 17, 1995, the date 
of receipt of his original claim for these benefits.  
38 C.F.R. § 3.400(b)(2)(i) (1998).

II.  Increased Rating Claim:  Throat Cancer

The medical evidence of record clearly shows that the 
appellant's throat cancer has been in remission since 
chemotherapy ended in July 1993.  This fact is not in 
dispute.  Post-radiation residuals of his throat cancer are 
manifested primarily by dysphagia (difficulty in swallowing) 
and a dry cough.  On the most recent VA examination for 
evaluation of this disability, conducted in June 1996, the 
appellant complained that his mouth was still dry from the 
radiation effects on his salivary glands, which required him 
to chew gum and drink liquids frequently.  For treatment 
purposes, the appellant stated that he used an epinephrine 
spray that he picked up at a K-Mart store.  The examiner 
recommended a more mild saline spray.  He specifically denied 
any related bronchospasm or asthma.  Objectively, it was 
noted that he was obviously hoarse and that he spoke with a 
very quiet, rough voice.  The diagnostic impression was 
"[s]tatus post radiation therapy for carcinoma of the 
supraglottic area, 1993.  No evidence of recurrence on 
follow-up since."

As alluded to above, in April 1996, the RO granted the 
appellant a total (100 percent) rating through August 1, 
1995, reflecting a period of time of two years following 
cessation of the chemotherapy, as was allowed under the 
version of Diagnostic Code 6819 in effect at that time.  
Thereafter, his disability was assigned a 30 percent rating 
on the basis of residuals under Diagnostic Code 6516 - 
Laryngitis, chronic.  The rating criteria under Diagnostic 
Code 6516 in effect at that time provided a maximum schedular 
rating of 30 percent for "severe" laryngitis manifested by 
marked pathological changes such as inflammation of cords or 
mucous membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.

In May 1997, the RO readjudicated the appellant's increased 
rating claim for his throat cancer disability pursuant to 
amended rating criteria for respiratory disorders, 38 C.F.R. 
§§ 4.96, 4.97, that took effect on October 7, 1996, during 
the pendency of this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).  The 
appellant's 30 percent rating under Diagnostic Code 6516 was 
confirmed and continued on the basis of the revised rating 
criteria which also provide a maximum schedular rating of 30 
percent for laryngitis manifested by hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.

In view of the foregoing, the Board concludes that a 
preponderance of the evidence is clearly against an increased 
schedular rating on the basis of the old or revised criteria.  
The 100 percent rating the appellant received under the old 
version of Diagnostic Code 6819 through August 1, 1995, would 
not be altered on the basis of a "staged" rating, see 
Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999), because such criteria were more liberally applied in 
this case.  Had the revised version of Diagnostic Code 6819 
been applied, an at once VA examination would have been 
mandatory after only six months following cessation of the 
appellant's chemotherapy in July 1993, measured from the 
effective date then assigned of June 9, 1994, or, on or about 
December 1994.  In this case, the appellant received the 
greater benefit when he was assigned a 100 percent rating 
under Diagnostic Code 6819 through August 1, 1995.  
Parenthetically, the Board notes that this analysis does not 
impact our decision above concerning the earlier effective 
date for the award of service connection for this disability.  
As this is an increased rating claim, as opposed to a claim 
involving retroactive benefits which are awarded in cases 
where an earlier effective date is granted, the Board looks 
only to whether increased compensation for the appellant's 
throat cancer disability is warranted prospectively, i.e., 
should the 100 percent rating assigned through August 1, 
1995, be continued, and if not, is he entitled to the higher 
rating above the 30 percent level presently assigned from 
that date.

The appellant is not entitled to a higher schedular rating 
under Diagnostic Code 6516 under the old or revised criteria.  
As mentioned above, the 30 percent rating represents the 
maximum schedular rating that can be assigned for his 
residuals of throat cancer under both versions of this code, 
as supported by the medical evidence of record.  The Board 
has reviewed other criteria under Part 4, 38 C.F.R., but can 
find no other rating criteria that would be more appropriate 
for the appellant's residuals.  As detailed above, he suffers 
from a dry mouth that makes swallowing difficult as a result 
of his radiation treatments.  These symptoms are best rated 
under Code 6516 for laryngitis.  Consequently, an increased 
schedular rating for this disability is not warranted.

It is noted that the RO did not consider referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998).  Nevertheless, the Board does not find 
that a remand is in order with respect to extraschedular 
consideration as it has not been claimed by the appellant or 
inferred by his contentions, and it does not appear from 
review of the medical evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals (the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is obligated to seek out all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.  Consequently, the 
Board will consider whether this claim warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned for the appellant's throat 
cancer disability is not deemed to be inadequate.  As fully 
detailed above, the medical evidence does not reflect any 
real changes that the appellant's disability has increased in 
severity over the past several years, essentially, he 
continues to suffer from a dry mouth that causes hoarseness 
due to the post-operative effects of chemotherapy, and hence, 
it does not appear that the appellant has an "exceptional or 
unusual" disability related thereto.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization for his throat cancer 
since his chemotherapy ended in July 1993.  With respect to 
employment, it is noted that the appellant is currently 
unemployed.  However, although he was rated totally disabled 
through August 1, 1995, review of the record does not 
actually reflect a history or pattern of "marked 
interference" in employment since that time due to the 
residual hoarseness and dry mouth caused by his service-
connected throat cancer disability which would somehow take 
this case "outside" of the regular schedular standards.  
Thus, in the absence of any evidence which actually shows 
that his disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, with respect to the increased rating claim denied 
herein, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).

III.  Secondary Service Connection Claims:  Hypertension 
and/or Lung Condition

Under 38 U.S.C.A. § 5107(a), a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Service connection on a secondary basis requires medical 
evidence of a current disability and a nexus showing that the 
disability is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (1998); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The 
evidence submitted in support of a claim must be accepted as 
true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The medical evidence of record indicates that the appellant 
currently suffers from essential hypertension and chronic 
obstructive pulmonary disease (COPD).  VA compensation 
examinations conducted in 1996 confirm these diagnoses.  
However, competent medical evidence establishing a nexus or 
link between the claimed disability and a service-connected 
disease or injury is required to support a well-grounded 
claim for secondary service connection.  Whether certain 
symptoms or clinical findings are to any degree of medical 
certainty shown to be proximately due to or the result of a 
service-connected disability is a medical question requiring 
medical evidence for its resolution.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In this case, there is no 
medical evidence showing a relationship between the 
appellant's hypertension or COPD and his service-connected 
throat cancer disability or the medical treatment provided 
for same.  To the contrary, of record is the medical opinion 
of the VA physician who examined the appellant in 1996.  His 
opinion, dated January 22, 1997, reflects the following;  
"In my opinion, there is no relationship between this 
patient's essential hypertension and his cancer treatment.  
The weakness is not due to his hypertension.  The pulmonary 
function tests are consistent with moderate [COPD] - not due, 
in my opinion to treatment for cancer of the vocal cord."

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for these disabilities well 
grounded.  Caluza, 7 Vet. App. 498.  The Board has carefully 
considered the appellant's contentions on appeal, however, 
this evidence alone cannot meet the burden imposed by 38 
U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  Espiritu, 2 Vet. App. 492 (1992).  His lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the appellant is competent to render a medical 
diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's secondary 
service connection claims at issue herein plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993), Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992), and Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of available evidence that might 
render plausible these claims that are not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claims of 
secondary service connection for hypertension and a lung 
condition diagnosed as COPD as not well grounded.

Finally, the Board acknowledges that it has decided the 
present appeal as to these issues on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well-grounded 
claim under the standards set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995).  The result is the same.


ORDER

An effective date of May 12, 1993, for the award of 
presumptive service connection for squamous cell carcinoma of 
the left false vocal cord is granted.

An effective date earlier than October 17, 1995, for the 
award of secondary service connection for an adjustment 
reaction with mild depression; dysesthesias of the 
spine/Lhermitte's Syndrome; and, hypothyroidism, iatrogenic, 
also claimed as body weakness, is denied.

An increased rating for residuals of the appellant's throat 
cancer disability is denied.

The appellant having failed to submit well-grounded claims, 
entitlement to secondary service connection for hypertension 
and a lung condition (COPD) is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

